                                          Case 5:20-cv-05799-LHK Document 291 Filed 10/02/20 Page 1 of 3




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                         ORDER COMPELLING
                                                                                           DEFENDANTS’ RESPONSE
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                   Defendants.

                                  17
                                  18          The below emails were sent to the Court’s proposed order inbox. The Court reminds all

                                  19   parties and interested parties who wish to communicate with the Court that any such

                                  20   communications shall be made in filings on the Court’s docket. The Court orders Defendants to

                                  21   respond to these emails by Monday, October 5, 2020 at 11 a.m. Pacific Time.

                                  22   IT IS SO ORDERED.

                                  23
                                  24   Dated: October 2, 2020

                                  25                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  26                                                  United States District Judge
                                  27
                                  28                                                   1
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
                                         Case 5:20-cv-05799-LHK Document 291 Filed 10/02/20 Page 2 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                           2
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
                                         Case 5:20-cv-05799-LHK Document 291 Filed 10/02/20 Page 3 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                           3
                                       Case No. 20-CV-05799-LHK
                                       ORDER COMPELLING DEFENDANTS’ RESPONSE
